CENTURY II FREEDOM VARIABLE ANNUITY PROSPECTUS INDIVIDUAL FLEXIBLE PREMIUM DEFERRED VARIABLE ANNUITY CONTRACT KANSAS CITY LIFE VARIABLE ANNUITY SEPARATE ACCOUNT OF KANSAS CITY LIFE INSURANCE COMPANY Street Address: Send correspondence to: 3520 Broadway Variable Administration Kansas City, Missouri 64111-2565 P.O. Box 219364 Telephone (816) 753-7000 Kansas City, Missouri 64121-9364 Telephone (800) 616-3670 This Prospectus describes an individual flexible premium deferred variable annuity contract ("Contract") offered by Kansas City Life Insurance Company (“Kansas City Life”).We have provided a definitions section at the beginning of this Prospectus for your reference as you read. The Contract is designed to meet investors' long-term investment needs.The Contract also provides you the opportunity to allocate your premiums to one or more divisions (“Subaccounts”) of the Kansas City Life Variable Annuity Separate Account (“Variable Account”) or the Fixed Account.The assets of each Subaccount are invested in a corresponding portfolio (“Portfolio”) of a designated mutual fund (“Fund”) as follows: AIM Variable Insurance Funds AIM V.I. Capital Appreciation Fund – Series I Shares AIM V.I. Core Equity Fund – Series I Shares AIM V.I. Technology Fund – Series I Shares American Century Variable Portfolios, Inc. American Century VP Capital Appreciation Fund American Century VP Income & Growth Fund American Century VP International Fund American Century VP Mid Cap Value Fund American Century VP Ultra® Fund American Century VP Value Fund American Century Variable Portfolios II, Inc. American Century VP Inflation Protection Fund –Class II Calamos® Advisors Trust Calamos Growth and Income Portfolio Dreyfus Variable Investment Fund Appreciation Portfolio – Initial Shares Developing Leaders Portfolio – Initial Shares Dreyfus Stock Index Fund, Inc. – Initial Shares The Dreyfus Socially Responsible Growth Fund Inc. –Initial Shares Federated Insurance Series Federated Clover Value Fund II (formerly Federated American Leaders Fund II) Federated High Income Bond Fund II Federated Prime Money Fund II Fidelity® Variable Insurance Products Contrafund® Portfolio VIP Contrafund® Portfolio – Service Class 2 Fidelity® Variable Insurance Products VIP Freedom Income Portfolio – Service Class 2 VIP Freedom 2010 Portfolio – Service Class 2 VIP Freedom 2015 Portfolio – Service Class 2 VIP Freedom 2020 Portfolio – Service Class 2 VIP Freedom 2025 Portfolio – Service Class 2 VIP Freedom 2030 Portfolio – Service Class 2 Franklin Templeton Variable Insurance Products Trust Franklin Global Real Estate Securities Fund – Class 2 Franklin Small-Mid Cap Growth Securities Fund – Class 2 Templeton Developing Markets Securities Fund – Class 2 Templeton Foreign Securities Fund – Class 2 JPMorgan Insurance Trust JPMorgan Insurance Trust Mid Cap Value Portfolio – Class 1 Shares JPMorgan Insurance Trust Small Cap Core Portfolio – Class 1 Shares JPMorgan Insurance Trust U.S. Equity Portfolio – Class 1 Shares MFS® Variable Insurance TrustSM MFS Growth Series – Initial Class Shares MFS Research Series – Initial Class Shares MFS Research Bond Series – Initial Class Shares MFS Strategic Income Series – Initial Class Shares MFS Total Return Series – Initial Class Shares MFS Utilities Series – Initial Class Shares Seligman Portfolios, Inc. Seligman Capital Portfolio – Class 2 Seligman Communications and Information Portfolio – Class 2 Seligman Smaller-Cap Value Portfolio – Class 2 The accompanying prospectuses for the Funds describe these Portfolios.The value of amounts allocated to the Variable Account will vary according to the investment performance of the Funds.You bear the entire investment risk of amounts allocated to the Variable Account.Another choice available for allocation of premiums is our Fixed Account.The Fixed Account is part of Kansas City Life’s general account.It pays interest at declared rates guaranteed to equal or exceed 3%. This Prospectus provides basic information about the Contract and the Variable Account that you should know before investing.The Statement of Additional Information, dated the same as this Prospectus, contains more information about the Contract and the Variable Account and is incorporated by reference.We show the Table of Contents for the Statement of Additional Information at the end of this Prospectus.You may obtain a copy of the Statement of Additional Information free of charge by writing or calling us at the address or telephone number shown above. The Securities and Exchange Commission maintains a website that contains the Statement of Additional Information, material incorporated by reference, and other information regarding registrants that file electronically with the Securities and Exchange Commission.The address of the site is http://www.sec.gov. If you already have a variable annuity contract, you should consider whether purchasing another contract, as a replacement for an existing contract is advisable. This Prospectus and the accompanying Fund prospectuses provide important information you should have before deciding to purchase a Contract.Please keep for future reference. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. The Subaccounts and the Fixed Account are not deposits or obligations of, or guaranteed or endorsed by, any bank, nor are federally insured by the Federal Deposit Insurance Corporation or any other government agency.An investment in the Contract involves certain risks including the loss of premium payments (principal). The date of this Prospectus is May 1, 2009. PROSPECTUS CONTENTS DEFINITIONS 1 HIGHLIGHTS 3 THE CONTRACT 3 CHARGES AND DEDUCTIONS 4 ANNUITY PROVISIONS 5 FEDERAL TAX STATUS 5 FEE TABLE 6 OWNER TRANSACTION EXPENSES 6 PERIODIC CHARGES OTHER THAN PORTFOLIO EXPENSES 6 RANGE OF PORTFOLIO OPERATING EXPENSES 7 ANNUAL PORTFOLIO OPERATING EXPENSES 7 EXAMPLE OF CHARGES 13 CONDENSED FINANCIAL INFORMATION 14 KANSAS CITY LIFE, THE VARIABLE ACCOUNT AND THE FUNDS 14 KANSAS CITY LIFE INSURANCE COMPANY 14 KANSAS CITY LIFE VARIABLE ANNUITY SEPARATE ACCOUNT 14 THE FUNDS 14 RESOLVING MATERIAL CONFLICTS 20 ADDITION, DELETION OR SUBSTITUTION OF INVESTMENTS 20 VOTING RIGHTS 21 DESCRIPTION OF THE CONTRACT 21 PURCHASING A CONTRACT 21 REPLACEMENT OF CONTRACTS 21 FREE-LOOK PERIOD 22 ALLOCATION OF PREMIUMS 22 DETERMINATION OF CONTRACT VALUE 23 VARIABLE ACCOUNT VALUE 23 TRANSFER PRIVILEGE 24 DOLLAR COST AVERAGING PLAN 26 PORTFOLIO REBALANCING PLAN 26 PARTIAL AND FULL CASH SURRENDERS 27 CONTRACT TERMINATION 28 CONTRACT LOANS 28 DEATH BENEFIT BEFORE MATURITY DATE 29 PROCEEDS ON MATURITY DATE 30 PAYMENTS 31 MODIFICATIONS 32 REPORTS TO CONTRACT OWNER 32 TELEPHONE, FACSIMILE, ELECTRONIC MAIL, AND INTERNET AUTHORIZATIONS 32 OPTIONAL RIDERS 33 FIVE PLUSSM GUARANTEED MINIMUM WITHDRAWAL BENEFIT 33 THE FIXED ACCOUNT 46 MINIMUM GUARANTEED AND CURRENT INTEREST RATES 46 CALCULATION OF FIXED ACCOUNT VALUE 47 TRANSFERS FROM FIXED ACCOUNT 47 DELAY OF PAYMENT 47 CHARGES AND DEDUCTIONS 47 SURRENDER CHARGE 47 TRANSFER PROCESSING FEE 47 ADMINISTRATIVE CHARGES 47 MORTALITY AND EXPENSE RISK CHARGE 48 GUARANTEED MINIMUM WITHDRAWAL BENEFIT CHARGE 48 PREMIUM TAXES 48 REDUCED CHARGES FOR ELIGIBLE GROUPS 48 OTHER TAXES 48 INVESTMENT ADVISORY FEES AND OTHER EXPENSES OF THE FUNDS 49 PAYMENT OPTIONS 49 ELECTION OF OPTIONS 49 DESCRIPTION OF OPTIONS 49 YIELDS AND TOTAL RETURNS 50 YIELDS 50 TOTAL RETURNS 50 FEDERAL TAX STATUS 51 INTRODUCTION 51 TAXATION OF NON-QUALIFIED CONTRACTS 51 TAXATION OF QUALIFIED CONTRACTS 52 FEDERAL ESTATE TAXES 53 GENERATION-SKIPPING TRANSFER TAX 54 ANNUITY PURCHASES BY NONRESIDENT ALIENS AND FOREIGN CORPORATIONS 54 ANNUITY PURCHASES BY RESIDENTS OF PUERTO RICO 54 POSSIBLE TAX LAW CHANGES 54 FOREIGN TAX CREDITS 54 SALE OF THE CONTRACTS 54 LEGAL PROCEEDINGS 55 COMPANY HOLIDAYS 55 CHANGE OF ADDRESS NOTIFICATION 55 FINANCIAL STATEMENTS 56 APPENDIX A - CONDENSED FINANCIAL INFORMATION 57 APPENDIX B - GMWB RIDER EXAMPLES 65 STATEMENT OF ADDITIONAL INFORMATION TABLE OF CONTENTS 72 DEFINITIONS Many terms used within this Prospectus are described within the text where they appear.The descriptions of those terms are not repeated in this section. Annuitant The person on whose life the Contract’s annuity benefit is based. Beneficiary The person you designate to receive any Proceeds payable under the Contract at your death or the death of the Annuitant. Cash Surrender Value This equals the Contract Value at the time of surrender less any applicable loan balance and premium taxes payable.There are no surrender charges associated with this Contract. Contract Date The date from which Contract months, Contract Years, and Contract anniversaries are measured. Contract Value The sum of the Variable Account Value and the Fixed Account Value. Contract Year Any period of twelve months starting with the Contract Date or any Contract anniversary. Fixed Account An account that is one option we offer for allocation of your premiums.It is part of our general account and is not part of, or dependent on, the investment performance of the Variable Account. Fixed Account Value Measure of value accumulating in the Fixed Account. Guaranteed Minimum Death Benefit This Contract provides for a Guaranteed Minimum Death Benefit.This benefit is paid at the death of the Annuitant. Home Office When the term "Home Office" is used in this Prospectus in connection with transactions under the Contract, it means our Variable Administration office.Transaction requests and other types of Written Notices should be sent to P.O. Box 219364, Kansas City, Missouri64121-9364.The telephone number at our Variable Administration office is 800-616-3670. Issue Age The Annuitant's age on his/her last birthday as of the Contract Date. Life Payment Option A payment option based upon the life of the Annuitant. Maturity Date The date when the Contract terminates and we either pay the Proceeds under a payment option or pay you the Cash Surrender Value in a lump sum.The latest Maturity Date is the later of the Contract anniversary following the Annuitant's 85th birthday and the tenth Contract anniversary.Certain states and Qualified Contracts may place additional restrictions on the maximum Maturity Date. Monthly Anniversary Day The same day of each month as the Contract Date, or the last day of the month for those months not having such a day. Non-Life Payment Option A payment option that is not based upon the life of the Annuitant. Non-Qualified Contract A Contract that is not a Qualified Contract. Owner The person entitled to exercise all rights and privileges provided in the Contract.The terms "you" and "your" refer to the Owner. Premium Year Refers to the 12-month period following the date a particular premium is credited to your Contract. 1 Proceeds The total amount we are obligated to pay under the terms of the Contract. Qualified Contract A Contract issued in connection with plans that qualify for special federal income tax treatment under sections 401, 403, 408 or 408A of the Internal Revenue Code of 1986, as amended. Subaccount The divisions of the Variable Account.The assets of each Subaccount are invested in a Portfolio of a designated Fund. Valuation Day Each day the New York Stock Exchange is open for business.Currently, the New York Stock Exchange is closed on the following holidays: New Year's Day, Martin Luther King, Jr. Day, President's Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. The New York Stock Exchange and Kansas City Life recognize holidays that fall on a Saturday on the previous Friday.Kansas City Life will recognize holidays that fall on a Sunday on the following Monday. Valuation Period The interval of time beginning at the close of normal trading on the New York Stock Exchange on one Valuation Day and ending at the close of normal trading on the New York Stock Exchange on the next Valuation Day. Currently, the close of normal trading is 3:00 P.M. Central Time.The term "Valuation Period" is used in this Prospectus to specify, among other things, when a transaction order or request is deemed to be received by us at our Variable Administration office. Variable Account Value The Variable Account Value is equal to the sum of all Subaccount values of a Contract. Written Notice/Written Request A Written Notice or Written Request in a form satisfactory to us that is signed by the Owner and received at the Home Office.Under certain circumstances as described in this Prospectus, Written Notice/Written Request may be satisfied by telephone, facsimile, electronic mail, and Internet. 2 HIGHLIGHTS THE CONTRACT Who Should Invest.The Contract is designed for investors seeking long-term tax-deferred accumulation of funds. The goal for this accumulation is generally retirement, but may be for other long-term investment purposes.We offer the Contract as both a Qualified Contract and a Non-Qualified Contract.(See "FEDERAL TAX STATUS") The tax advantages provided by a variable annuity are already available with tax-qualified plans, including IRAs and Roth IRAs.You should carefully consider the advantages and disadvantages of owning a variable annuity in a tax-qualified plan, including the costs and benefits of the Contract (including the annuity payment options), before you purchase the Contract in a tax-qualified plan.There should be reasons other than tax deferral for acquiring an annuity contract within a qualified plan. The Contract.The Contract is an individual flexible premium deferred variable annuity.In order to purchase a Contract, you must complete an application and submit it to us through a licensed Kansas City Life representative, who is also a registered representative of Sunset Financial Services, Inc. ("Sunset Financial").You must pay the minimum initial premium.The maximum Issue Age is 85.(See "PURCHASING A CONTRACT") We offer other variable annuity contracts that have a different death benefit and different contract features.However, these contracts also have different charges that would affect your Subaccount performance and Contract Value.To obtain more information about the other contracts, contact our Home Office or your registered representative. Free-Look Period.You have the right to cancel your Contract and receive a refund if you return the Contract within 10 days after receiving it.The amount returned to you will vary depending on your state.(See “FREE-LOOK PERIOD”) Premiums.
